DETAILED ACTION
Claims 1-11 and 15-23 are rejected.
New grounds of rejections are necessitated by the amendment filed 10/25/21.  Specifically, the grounds of rejection have been modified to reflect the amendment to “not crosslinked”.  The following action is made Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-11, 17-21 and 23  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,207,758 (herein Brinati) as evidenced by US 5,583,190 (herein Brinati-2).
As to claims 1, 6, 10-11, 18-21 and 23, Brinati discloses (see examples such as example 7) method of making a shaped (molded) part (col. 1, lines 4-8, col. 3, lines 13-
The block copolymers are taught in examples 2 and 3, wherein the two block copolymer and a PVDF are added with TAIC and extruded into pellets.  These pellets are utilized in injection molding (paragraph 1 and 6).
at least one thermoplastic elastomer [polymer (F-TPE)] comprising reading on the two block copolymers of Brinati): 
at least one elastomeric block (A) consisting of a sequence of recurring units, said sequence comprising recurring units derived from at least one fluorinated monomer, said block (A) possessing a glass transition temperature of less than 25°C (the examples illustrate a Tg of -26 oC, which must be attributed to the elastomeric block because the other block is plastomeric), as determined according to ASTM D3418, and 
at least one thermoplastic (plastomeric) block (B) consisting of a sequence of recurring units, said sequence comprising recurring units derived from at least one fluorinated monomer, wherein the crystallinity of said block (B) and its weight fraction in the polymer (F-TPE) are such to provide for a heat of fusion (AHf) of the polymer (F-TPE) of at most 20 J/g, when determined according to ASTM D3418 (exemplifying a heat of fusion of at most 3.1 cal/g correlating to at most/about 13 J/g, also note example 6 without the PVDF and is well within the claimed range), , 
said polymer (F-TPE) being in an amount of at least 50 % wt (exemplified at 90 wt%); 
at least one at least one thermoplastic vinylidene fluoride (VDF) polymer [polymer (F)] comprising recurring units derived from VDF in an amount of at least 85 % moles, with respect to the total moles of recurring units of polymer (F), said polymer (F) possessing a heat of fusion (AHf) of the polymer (F-TPE) of at least 25 J/g, when determined according to ASTM D3418.  Specifically exemplifying (example 7 at col. 11, lines 1-5) the PVDF prepared by Brinati-2.  Brinati-2 discloses a heat of fusion (enthalpy) of between 13.5 and 14.2 cal/g which correlates to 56 to 59 J/g, which is within the claimed range.  See table 1.  The PVDF are 100% VDF (also reading on claim 7 and 8).  See all examples.
As to the limitation “not crosslinked”, the presence of a crosslinking agent (thus crosslinking) is optional.  See col. 3, lines 13-15.  Also see col. 6, lines 40-45 teaching that irradiation (crosslinking) and crosslinking agents are optional (not required).  
As to claims 2-4 and 17, the block copolymer (example 2 note values are held constant after start of reaction) has VDF block (100% VDF) and a VDF/PFMVE/TFE block (examples), reading on the claimed VDF-AVDF block copolymer (1), wherein the AVDF block has a sequence of VDF at 48 mol%, TFE (reading on claimed component (a)) at 22 mol% and PFMVE (reading on claimed component (e)) at 22 mol%.
As to claim 5, the ratio of blocks is 22% by weight plastomeric block (block B) to 78% elastomeric block (block A) by weight.  See example 2.


Claim Rejections - 35 USC § 103
Claim 9, 15-16 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,207,758 (herein Brinati) in view of WO 2017/021208 (herein Verfaillie) as evidenced by US 5,583,190 (herein Brinati-2).
As to claim 9 and 22, Brinati is silent on polymer (M).
Verfaillie teaches similar compositions and methods of making them.  See abstract and examples.  Verfaillie shows that the addition of polymethyl methacrylate (PMMA, CA51 in example 3 vs example 4 in table 1) improves the strain (elongation) at break from 47.9 to 105.1 (in table 2, thus more than doubling it).  The elongation at break is critical for yielding flexibility that essential for the end product use (paragraph 9).  The compositions are useful in mobile electronic devices as protective covers/housing.  See paragraph 19.
In light of the discussion above, it would have been obvious at the time of the invention to have modified the method of Brinati with PMMA in the amounts as claimed as to provide adequate flexibility to use the compositions in the appropriate end use (e.g. protective covers for mobile electronic devices) as taught by Verfaillie.  
As to claims 15 and 16, Brinati is silent on the shaped part being intended for mobile electronic devices.  
Verfaillie teaches similar compositions and methods of making them.  See abstract and examples.  The compositions are useful in mobile electronic devices as protective covers/housing.  See paragraph 19.
It would have been obvious to have modified the molded part of Brinati of protective covers for mobile electronic devices as taught by Verfaillie because one .  




Double Patenting
Claims 15-16 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 and 1 of copending Application No. 16/494,761 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
As to claims 15-16, copending claim 13 has all the limitations with the proviso that the copending claim has extra limitations.  Nevertheless, all limitations are met.  With respect to crosslinking, no crosslinking step is disclosed, therefore it is reasonable to take the position that the composition is not crosslinked.  
As to claim 21, copending claim 1 has all the limitations with the proviso that the copending claim has extra limitations.  Nevertheless, all limitations are met.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-14, 17-20 and 22-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of copending Application No. 16/494,761 (reference application) in view of US 6,207,758 (herein 
As to claims 1-14, 17-20 and 22-23, copending claim 15 discloses a method comprising molding.  With respect to crosslinking, no crosslinking step is disclosed, therefore it is reasonable to take the position that the composition is not crosslinked.  The claim is silent on injection molding.
Brinati discloses similar methods of molding compositions.  Brinati discloses that the compositions are molded by injection molding.  See col. 1, lines 4-9 and examples.
It would have been obvious at the time of the invention to have modified the method of the instant claims with injection molding as suggested by the copending claims because one would want to perform molding techniques taught as suitable for similar compositions.  

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Specifically, applicant argues that Brinati is crosslinked.  Disclosed examples do not constitute a teaching away from a broader disclosure.  Patents are relevant as prior art for all they contain.  Thus, rejections over prior art’s broad disclosure instead of a preferred embodiment are proper.  See MPEP § 2123 and references cited therein for more information.  Further, applicant cannot merely rely on the examples and argue that the reference did not teach other embodiments. In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967). Moreover, "nonpreferred disclosures can be used.  A nonpreferred portion of a reference disclosure is just as significant as the preferred 
 In the instant case, it is clear that the crosslinking is optional.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340. The examiner can normally be reached M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK S KAUCHER/Primary Examiner, Art Unit 1764